Citation Nr: 1409488	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-12 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a cardiac disability, to include a heart murmur.

3.  Entitlement to service connection for a dental disability, to include for VA treatment purposes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1959 to February 1960 and June 1960 to May 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied service connection for a heart murmur, periodontal disease/no teeth, and hearing loss.

While the Veteran did request a Board hearing on his April 2011 VA Form 9, he withdrew his request in a subsequent communication dated in December 2011.  Accordingly, his hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2013).

On his July 2009 NOD for hearing loss, the Veteran indicated that he also believed the ringing in his ears was due to his military service.  Thus, the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that Veteran's current bilateral hearing loss disability is the result of a disease or injury during his active duty service, including in-service noise exposure.

2.  The preponderance of the evidence is against a finding that a cardiac disability is the result of a disease or injury in active duty service or a service-connected disability.

3.  The Veteran does not have a compensable dental condition nor does he have a dental condition or disability as a result of combat wounds or other trauma during his active military service; and, he does not otherwise meet the requirements for service connection for the limited purpose of receiving VA outpatient dental treatment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  A cardiac disability was not incurred in or aggravated by active service or a service-connected disability.  38 U.S.C.A. §§ 1131, 5107(West 2002); 38 U.S.C.A. §§ 3.303, 3.310 (2013).

3.  Entitlement to service connection for a dental disability, for VA compensation purposes or outpatient dental treatment, is not warranted.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An August 2007 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, the elements of service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report have been associated with the claims file.  The Veteran has not identified any relevant private or other audiological treatment records that he believed were relevant to his claim or that he wished for VA to obtain.

With respect to the Veteran's hearing loss claim, he underwent a VA audiological examination to determine the nature and etiology of his hearing loss disability in April 2009.  The examination involved a review of the claims file, a thorough examination of the Veteran including the appropriate audiometric testing, consideration of the Veteran's lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  As discussed below, the Board is aware that the VA examiner's opinion relies, at least in part, on the Veteran's normal separation audiogram and that the United States Court of Appeals for Veterans Claims (Court) has specifically held that a veteran's normal hearing at separation does not necessarily indicate that he experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in this case, there is no medical or lay evidence indicating that the Veteran experienced any in-service decrease in hearing acuity.  As such, the examiner's opinion is sufficient to decide the claim.

With respect to the Veteran's remaining claims, the Board notes that an examination is only required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence does not establish an in-service event, injury or disease, the Board concludes that that an examination is not needed for the cardiac or dental claims.  In so deciding, the Board notes a recent Federal Circuit case that upheld a United States Court of Appeals for Veterans Claims (Court) determination that VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  

With respect to the cardiac claim, the evidence does not establish that the Veteran had any in-service complaints or treatment relating to a cardiac condition, nor does he claim such.  The language of the regulation is clear and unambiguous - the evidence must establish that the veteran suffered an event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2013); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In a case, such as this, where the evidence has failed to establish an in-service event or injury, VA is not obligated to provide a medical examination.  As there is no medical or lay evidence establishing an in-service event, disease, or injury, 38 C.F.R. § 3.159(c)(4) did not require that VA provide a medical examination.  See Bardwell, supra.  

The Board notes that a review of the service treatment records shows a March 1961 note of "possible vascular instability."  However, this note was never substantiated with an actual diagnosis and all subsequent cardiovascular testing was normal, including the chest x-ray and physical examination of the cardiovascular system at separation.  Further, the Veteran has not claimed that this was an in-service cardiac event, injury, or disease for which he is seeking service connection or that this isolated "possible" finding is related to his current cardiac disability.  As the Veteran does not claim such and the evidence fails to provide any actual diagnosis relating to the heart or any indication of a relationship between the in-service note of "possible vascular instability" and the Veteran's current cardiac disability, the requirements of McLendon are not met and an examination is not required for the cardiac claim.  To the extent that the Veteran has claimed that his cardiac disability to secondary to his dental disability, service connection is being denied for the dental disability.  As such, any medical nexus would be irrelevant for the purposes of obtaining secondary service connection.  

Finally, with respect to the dental claim, there is no evidence, to include the Veteran's own statements, that he sustained dental trauma during service which resulted in the loss of substance of the body of the maxilla or mandible.  Rather, he only claims that he had cavities treated and "drilled" in service.  This does not constitute a dental trauma that resulted in the loss of substance of the body of the maxilla or mandible.  The service treatment records, although noting the Veteran's dental treatment, do not show any loss of substance of the body of the maxilla or mandible.  Absent competent and credible lay or medical evidence that indicates that the Veteran has a current dental disability that is related to in-service trauma, the Board finds that a VA examination is not necessary for the disposition of this claim either.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

A. Hearing Loss 

A review of the medical evidence reflects that the Veteran has been diagnosed with bilateral hearing loss, as defined by VA regulations.  38 C.F.R. § 3.385 (2013); see e.g. VA examination report, April 2009.  The first element of Shedden/Caluza is met.

Although a review of the service treatment records is negative for any findings of hearing loss in service, the Veteran's DD-214 indicates that he served as an auto maintenance helper and missile crewman and that he received an expert badge for the rifle M-14.  These military occupational specialties and award are consistent with exposure to loud noise.  As such, some in-service noise exposure may be conceded and the second element of Shedden/Caluza is also met.  

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service noise exposure and his current hearing loss disability.  See Shedden, supra; Caluza, supra.

The Veteran was examined to determine the etiology of his bilateral hearing loss in April 2009.  The examiner noted his in-service noise exposure and normal separation audiogram, as well as his denial of post-service noise exposure.  She concluded that his hearing loss was not related to in-service noise exposure because his hearing was normal at separation, based on both his audiometric testing results and his subjective reporting.  

In addition to the VA examinations, the medical evidence includes VA audiological treatment records.  However, none of these records discuss the etiology of the Veteran's hearing loss or provide a positive nexus opinion.  The Board does note, however, that an August 2004 VA treatment record indicated that the Veteran reported a history of post-service occupational noise exposure as a carpenter.  Although this treatment record does not specifically state that the Veteran's hearing loss is related to his post-service occupational noise exposure, it does provide an alternative source of noise exposure.  This supports the April 2009 VA examiner's opinion that the Veteran's hearing loss was not service-related.

The only other evidence that purports to link the Veteran's current hearing loss to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of audiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, current hearing loss), he is not able to provide competent evidence as to the etiology of his hearing loss.  Providing such an opinion requires medical expertise in the causes of hearing loss in the context of in-service noise exposure with normal hearing at separation and post-service occupational noise exposure.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2013).

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although hearing loss (an organic disease of the nervous system) is one of the listed chronic diseases, the Veteran has not claimed that he has experienced symptoms of hearing loss since service.  Specifically, an August 2004 VA treatment record indicates that the Veteran was first noted as having hearing loss in the late 1970s, nearly two decades after his separation from service.  The nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  

The claim of entitlement to service connection for bilateral hearing loss must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Cardiac Disability

The Veteran's post-service VA treatment records show that he has been diagnosed with mild aortic stenosis.  As such, the first elements of Shedden/Caluza and Wallin are met for this claim.

As noted above, a current disability is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury or, in the case of secondary service connection, a service-connected disability and a medical nexus between the current disability and the service-connected disability.  See Shedden, supra; Caluza, supra; Wallin, supra.  A review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with aortic stenosis or any other cardiac abnormalities during his military service, nor does he allege such.  Rather, the Veteran alleges that his current cardiac disability is the result of his military service without citing to a specific active duty incident and/or his dental conditions.  Such a general claim of service connection is not sufficient to meet the in-service requirement for direct service connection.  The Board is aware of the March 1961 note of "possible vascular instability."  However, as discussed more fully in the Duties to Notify and Assist section above, this speculative note without further follow up is not sufficient evidence of an in-service cardiac disease or injury.  Moreover, the Veteran has been denied service connection for a dental disability, as discussed in detail below.  As such, he may not receive service connection for a cardiac disability secondary to a dental disability either.  As such, the second elements of Shedden/Caluza and Wallin are not met and this claim must be denied.  Any further discussion of medical nexus is irrelevant.

Accordingly, the Board finds that the claim of entitlement to service connection for a cardiac disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.

C. Dental Disability

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  Periodontal disease is any of a group of pathological conditions that affect the surrounding and supporting tissues of the teeth.  Id.  Gingivitis is a form of periodontal disease.  Dorland's Illustrated Medical Dictionary at 786 (31st ed. 2007).

For loss of the teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2013).

The regulation pertinent to service connection of dental conditions for treatment purposes, 38 C.F.R. § 3.381, provides as follows:

(a) Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in §17.161 of this chapter.

(b) The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.

(c) In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.

(d) The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service; (6) Teeth noted as missing at entry will not be service-connected, regardless of treatment during service.

(e) The following will not be considered service-connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

(f) Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381 (2013).

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C., where dental care is medically necessary (Class VI eligibility).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2013).

The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).

Parenthetically, it should be noted that for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during a veteran's military service.  The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56, 60-61 (2009).

The Veteran has not claimed that any dental trauma occurred in service, beyond the dental treatment that he was provided.  In various written correspondence, the Veteran indicated that he underwent drilling and fillings on his teeth in service that he believes caused his current dental problems.  He has also indicated that the drilling was not necessary and that his teeth started "falling apart" shortly after separation from service and that he has ultimately lost most of his teeth.  See notice of disagreement, July 2009.

Service dental treatment records reflect that upon entry to the Veteran's first period of service in August 1959, the Veteran underwent an examination which noted missing teeth or existing restorations on tooth numbers 1, 13, 16, 17, 19, 30, and 32 and diseases or abnormalities on tooth numbers 3, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 20, 29, 31, and 32.  While in service, the Veteran was diagnosed with and treated for caries in tooth numbers 3 (two), 5 (two), 6, 7 (two), 8 (two), 9 (three), 10 (two), 11 (three), 12, 14 (two), 15, 18, 20, 21, 23 (two), 28, 29, and 31.

Post-service private treatment records reflect extraction of tooth numbers 31 and 29, crowns for tooth numbers 28 and 30, and fillings for tooth numbers 22, 23, and 25 between April 2004 and May 2005.  The Veteran has not submitted any other dental treatment records showing any other extracted teeth.  In short, of the six teeth extracted or treated in the private dental treatment records, only tooth numbers 23, 28, 29, and 31 were treated in service. 

The Board will first address whether the Veteran is entitled to service connection for VA compensation purposes.  Here, the Veteran's service dental records reveal that he underwent dental treatment in 1959, 1960, and 1963.  Neither the dental service records nor the service treatment records show any evidence of the Veteran having suffered dental trauma in service.  Absent a demonstration of dental trauma, service connection may not be considered for compensation purposes, but may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995). 

In this case, there is no evidence in the service treatment records that the Veteran experienced loss of teeth due to loss of substance of the maxilla or mandible due to any in-service dental trauma or disease.  The only dental treatment he received in service was filling of caries.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth, or periodontal disease under 38 C.F.R. § 4.150.

The Board has considered the Veteran's statements that the dental treatment (fillings) he underwent in service caused his teeth to split and, ultimately, require extraction.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of dentistry.  See Kahana, supra.  While the Veteran can describe what he experiences (in this case, tooth problems and dental treatment), he is not able to provide competent evidence as to the etiology of his dental condition(s).  Providing such an opinion requires dental/medical expertise in the causes of caries and tooth extractions in the context of in-service filling of caries and the extraction of teeth many years later.  The Veteran has no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2013).

Further, treatment during service cannot be considered aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  In this case, the service entrance dental examination did not reflect any preexisting disorders with the teeth extracted in 2004 (tooth numbers 29 and 31).  Although the entrance dental examination noted a preexisting missing tooth or restoration of tooth number 30, which was subsequently given a crown in 2004, there is no evidence that the tooth underwent any aggravation in service.  Notably, tooth number 30 was not treated in service.  Therefore, service connection for aggravation of a condition noted at entry is not warranted. 

Based on the foregoing, the Board finds that the evidence does not support entitlement to service-connected compensation benefits for a dental disability. 
Having determined that the evidence does not support entitlement to service-connected compensation benefits, the Board will now consider whether service connection may be established solely for the purpose of outpatient treatment.

The record also shows that the Veteran does not have a service-connected tooth disability that is of a compensable nature.  He cannot be classified as Class I as he does not have a service-connected compensable dental disability.  Further, as he was discharged from active duty in 1963 and did not file his claim until 2007, he cannot be classified as Class II.  The Board has also determined that the Veteran is not eligible under Class II(a), as he does not have a service-connected noncompensable dental condition or disability resulting from combat wounds or service trauma (as discussed above).  He was not a prisoner of war, precluding entitlement to Class II(b) and Class II(c) treatment under 38 C.F.R. § 17.161(d), (e).  There is no suggestion that he is entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  There is also no indication in the record that he has a dental condition that impairs or aggravates a service-connected condition (Class III eligibility) under 38 C.F.R. § 17.161(g); that he has disabilities rated as 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV eligibility); or that he is a Chapter 31 vocational rehabilitation trainee (Class V eligibility) under 38 C.F.R. § 17.161(h), (i). Finally, he is not receiving or due to receive VA care and treatment under Chapter 17 (Class VI eligibility) under 38 C.F.R. § 17.161(j).  Therefore, entitlement to service connection for the purposes of outpatient dental treatment is not warranted under any available eligibility standards.

In summary, there is no basis to grant service connection for a dental disability for VA compensation or outpatient treatment purposes as a matter of law.  The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  Kelly v. Derwinski, 3 Vet. App. 171, 172   (1992) ( "This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  As the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a cardiac disability is denied.

Entitlement to service connection for a dental disability, to include for VA treatment purposes, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


